DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office action.
Applicant’s amendment and arguments to the claims filed on July 21, 2021 is being considered.
Applicant’s arguments and comments filed on July 21, 2021 with respect to claim rejections have been fully considered and are persuasive and therefore, the previous Office action is withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Piers A. Blewett on July 27, 2021.
In claim 19 and 20, please amend claims 19 and 20 as follow:
In claim 19, first line, please amend:
19.  A non-transitory machine-storage medium and storing a set of instructions that,
In claim 20, first line, please amend:
	20.  The non-transitory machine-storage medium of claim 19,




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination and in light of the prior arts made of record, claims 1 – 20 are allowed. 
The prior art of record, US Patent Application Publication 2014/0325267 issued to Liu, discloses a base-level snapshot stored on the secondary system of a primary system is obtained. A block-level incremental snapshot of the primary system is provided and stored on the secondary system, which represents the changed information of the snapshot. A logical disk image is constructed from the incremental snapshot images, which is used as a mounted storage unit.
The prior art of record, US Patent Application Publication 2002/0120785 issued to Somalwar discloses a method for monitoring changes to files and synchronizing the files in a computer system, and more particularly, to an application independent method for monitoring and recording changes to files for later use to synchronize files in a computer system.  
The prior art of record, US Patent 7,099,900 issued to Bromley discloses an application host generates data map identifying specific locations within storage device e.g. disk at which portion of the given file is stored. The data map is generated by executing mapping utility and storage mapping driver that is configured to return information identifying specific locations at which corresponding portion of given file is stored based on file read request generated by mapping utility. A portion of the given file is directly backed up from storage device, into backup device, using data map.


Therefore, the independent claims are allowed over the prior art of records.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Therefore, claims 1 – 20 are allowed because they are patentable over the prior art. 
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 28, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162